Citation Nr: 1441954	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected left knee osteoarthritis, status post medial meniscus tear.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a back condition related to fractured vertebrae secondary to osteoarthritis of the left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The service-connected left knee disability is shown to be manifested by x-ray evidence of arthritis and painful motion, but flexion is performed to more than 60 degrees.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee disability on the basis of osteoarthritis with limitation of motion are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, and no treatment records regarding the knee have been identified by the Veteran.  Also, the Veteran was provided VA examinations of his knees in January 2011 and July 2012.  The Board finds that these examinations were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The 10 percent rating now assigned under Diagnostic Code 5010-5261 to the left knee contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with extension of the leg limited to 10 degrees.  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of extension of the leg limited to 15 degrees or more.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 directs that traumatic arthritis is to be rated as degenerative arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of flexion, impairment of the tibia and fibula, and genu recurvatum.

Here, the Veteran's service-connected osteoarthritis is the result of a knee injury in service which aggravated a pre-existing knee condition and required him to undergo a meniscectomy in 1969.  Although the RO treated the Veteran's claim as an initial claim for service connection, the Board notes that service connection was granted for residuals of a medial meniscectomy in the left knee with a zero percent rating in July 1976.

In January 2011, a VA examiner diagnosed the Veteran with moderate left knee osteoarthritis.  The examiner noted that the Veteran had been treated with injections and knee aspirations for pain.  Testing showed full extension and flexion limited to 130 degrees.  Pain was found within the last 10 degrees of flexion.  There was no alteration with repetition and no significant effusion.  On the day of the examination, the Veteran reported his pain at 3/10, and reported flare-ups to be 6/10.  The examiner noted that it is conceivable that function could be further limited during flare-ups, but it is not feasible to determine by how much.  The examiner found a stable Lachman, and that the knee is stable to varus and valgus stress.  Two x-rays of the knee revealed medial joint space narrowing and a varus deformity.  The examiner noted that the Veteran's condition affects his activities of daily living and his ability to perform a job, though the Veteran was at the time employed as a maintenance worker.

In July 2012, a VA examiner diagnosed the Veteran with osteoarthritis in the left knee, resulting from a meniscectomy.  The Veteran reported flare-ups with activity and weight bearing.  He did not report use of an assistive device for walking.  The report states that there was full extension to 0 degrees and flexion to 130 degrees, with pain beginning at each endpoint.  These results remained unaltered after three repetitions.  The examiner found functional loss due to less movement than normal and pain on movement.  (The Board notes that the examiner noted these factors in the right knee and not the left knee, but presumes this to be a typographical error.)

The July 2012 VA examination further found normal muscle strength in the affected knee.  Anterior, posterior, and medial-lateral instability tests were negative.  There was no dislocation or subluxation.  The examiner noted pain and swelling due to the Veteran's meniscectomy.  (The examiner again noted this in the right knee, but the Board notes that the Veteran's file clearly indicates that the meniscectomy was in the left knee, and attributes this to be a continuation of the typographical error.)

The Veteran notes in a June 2012 statement that his injury requires him to wear a knee brace for certain jobs and activities, and that on occasion he hurts his knee and requires a doctor to drain blood.  After the Veteran's heart attack, he was prescribed exercise, but had to use an elliptical trainer because his knee kept him from extended walking.  He has difficulty climbing stairs, and he is no longer able to drive a manual transmission.  He was injured in a fall from a ladder which he states was due to the weakness in his knee.

At issue here is whether a disability rating in excess of 10 percent is warranted for the service-connected left knee disability at any point during the appeal period.  The current evaluation is consistent with arthritis manifested by painful motion.  38 C.F.R. § 4.59.  

The Veteran is in receipt of a 10 percent rating under Diagnostic Code 5261 for limitation of extension.  While neither examination showed a limitation of extension, a 10 percent rating is nevertheless appropriate for the x-ray evidence of arthritis and painful motion. Furthermore, the same symptoms of pain and swelling would allow a 10 percent rating under Diagnostic Code 5259, for symptoms due to the removal of cartilage, as a result of the Veteran's meniscectomy.  To rate under both 5261 and 5259, however, would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

There is no medical evidence warranting a rating in excess of 10 percent.  Both examinations show a limitation of flexion to 130 degrees, unaffected by repetitious movement.  In order to be ratable under Diagnostic Code 5260, there must be actual or the functional equivalent of limitation of flexion to 45 degrees or less.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5260.  While the Veteran complained of pain and other symptoms, they did not affect his functional ability to flex his knee to less than 45 degrees.  While the January 2011 examiner said there could be additional functional impairment with flare-ups, he noted that it was not feasible to determine the extent of such impairment.  No lay or medical evidence on the record suggests that flexion has ever been limited significantly beyond 130 degrees, let alone approaching 45 degrees.  As such, a separate compensable rating under Diagnostic Code 5260 is not warranted.  

Although the Veteran reports wearing a knee brace from time to time, he does not specifically describe symptoms of instability.  In any case, medical testing for instability was entirely negative in both examinations, which the Board finds to be more probative due to its specificity and medical evaluation.  As such, a separate compensable rating for lateral instability of the knee is not warranted.  Furthermore, there is no evidence of ankylosis, subluxation, impairment of the tibia and fibula, or genu recurvatum.  On this basis, the Board finds that the service-connected disability picture more closely resembles the criteria for 10 percent rating on the basis of a left knee disability shown to be manifested by x-ray evidence of arthritis and painful motion.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Veteran has reported his symptomatology, and he is competent to do so.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran's reports to be credible and has considered them in evaluating his claim.  The discussion, however, reflects that the symptomatology associated with the Veteran's disabilities-pain, fatigue, and swelling-are all specifically contemplated by the applicable rating criteria.  The day to day difficulties described by the Veteran are contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

As such, taking into account both the lay and medical evidence, the Board finds that a rating in excess of 10 percent is not warranted.  As discussed above, the medical evidence indicates a rating of 10 percent, and the Veteran's description of his symptomatology is consistent with that rating.  Given a review of all of the evidence of record, the Board concludes that the evidence preponderates against the Veteran's claim for increase, and it is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation in excess of 10 percent for the service-connected osteoarthritis of the left knee, status post medial meniscus tear is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


